DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2021.
Applicant’s election without traverse of Claims 1-24 in the reply filed on 03/18/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 12-13, 15, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US 2006/0097005 A1; hereinafter Hill).

Regarding claim 21, Hill teaches a bag-in-box wherein the top surface of the insert defines one or more openings (112/212) that are each shaped to receive a finger of a user or a portion of a machine so as to enable the user or the machine to position the insert within the opening of the box.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-5, 9-11, 14, 16-18, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Smith (US 2011/0111938 A1).
Regarding claims 2-5, 9-10, 14, 16-18, and 24, Hill discloses the claimed invention except for a perforated removable section for accommodating a bag spout on the front panel after removing said section.  Smith teaches a liquid dispensing container and blank for making wherein a perforation feature comprises a first portion and a second portion (344/346), wherein each of the first portion and the second portion is defined by at least one series of perforations (352/348), wherein the first portion is 
Regarding claims 11 and 22-23, Hill, as modified above, teaches a bag-in-box wherein the box is configured to store the bag of liquid with volume ranging from 2 liters to 10 liters and keep the bag from damage or leaking during individual box shipping (Smith; see Par. 0020).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734